ITEMID: 001-95089
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF GONCHAROVA AND OTHER “PRIVILEGED PENSIONERS” CASES v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 5. The applicants are pensioners who live in the Moscow Region. Before retirement they used to work in hazardous industry. They had a dispute with a pension authority about the scope of their privileged pensions and appealed to the Region’s district and town courts.
6. In March–November 2006 the courts held for the applicants and ordered the pension authority to recalculate the pensions. The courts based their finding on the Law on Labour Pensions. In May 2006–February 2007 these judgments became binding and were executed.
7. On the pension authority’s request, in October 2007–March 2008 the district and town courts quashed their judgments due to discovery of new circumstances. The courts found, in particular, that the judgments had ignored the interpretation of the Law on Labour Pensions given by the Supreme Court in December 2005 and March 2007.
8. The applicants’ cases were remitted for a rehearing and eventually dismissed.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
